      Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 1 of 38



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                      10/25/19
---------------------------------------------------------------X
                                                               :
  JOSE L. ROJAS, individually and on                           :   18 Civ. 10253 (VSB) (RWL)
  behalf of all employees similarly situated                   :
                                                               :
                                    Plaintiff(s),              :   REPORT AND RECOMMENDATION
                                                               :   TO THE HONORABLE VERNON S.
                  - against -                                  :   BRODERICK: INQUEST DAMAGES
                                                               :
  SH GENERAL CONTRACTING CORP.                                 :
  et al.,                                                      :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Plaintiffs Mateo Real, Arturo Loyola, Javier Cardona, William Cabeza, Clemente

Caguana, Jesus Yupa, Victor J. Gil, Wilfredo Guillen, German T. Jimenez, and Sergio De

La Cruz (collectively, “Plaintiffs”) seek compensatory damages, liquidated damages,

statutory penalties, costs, and attorneys’ fees from Defendants SH General Construction

Corp., S.H. General Contracting LLC, SH GC Corp., and Samir Hoti (collectively

“Defendants”) for violations of the Fair Labor Standards Act (the “FLSA”) and New York

Labor Law (the “NYLL”). Defendants defaulted on the issue of liability, and the matter

has been referred to the undersigned for an inquest on Plaintiffs’ damages.

        Following a review of Plaintiffs’ submissions and the record in this matter, I

recommend awarding Plaintiffs’ damages in the amount of $316,395.04 in unpaid

overtime wages and statutory damages; $15,630.00 in attorneys’ fees; and $884.00 in

costs and disbursements, for a total award of $332,909.04. Additionally, I recommend an

award of pre-judgment interest at a rate of 9% calculated from November 6, 2018 through

the date of final judgment in a sum to be calculated by the Clerk of Court.


                                                        1
     Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 2 of 38



                                  Procedural Background

       The Complaint was filed on November 6, 2018 on behalf of eight initial Plaintiffs

against five initial Defendants.1 The initial Defendants were: SH General Construction

Corp., S.H. General Contracting LLC, SH GC Corp., SH General Contracting Corp, and

Samir Hoti. (Dkt. 1.) On December 10, 2018, Plaintiffs filed affidavits of service showing

service of the action upon Defendants SH General Construction Corp., S.H. General

Contracting LLC, and SH GC Corp. (Dkt. 9-11.) No affidavits of service were filed for

Defendants SH General Contracting Corp. and Samir Hoti. On February 20, 2019, Judge

Broderick entered an Order directing, in part, that Plaintiffs seek default judgement

against the four served Defendants and also take steps to serve the two as-yet unserved

Defendants. (Dkt. 13.) Service was made on Samir Hoti and the affidavit of service was

filed on March 14, 2019. (Dkt. 14.) Plaintiffs discontinued the action against SH General

Contracting Corp. on March 15, 2019. (Dkt. 27.)

       On March 30, 2019, Plaintiffs sought default judgment against the four served

Defendants: S.H. General Contracting, LLC, SH General Construction Corp., SH GC

Corp. and Samir Hoti. (Dkt. 30-32.) Judge Broderick issued an Order to Show Cause on

April 3, 2019, directing those four Defendants to show cause why default judgment should



1 Initially, the Complaint was filed on behalf of eight named Plaintiffs. Four additional
plaintiffs then filed FLSA Consent to Sue letters over the course of December 2018,
bringing the total number of Plaintiffs to twelve. (Dkt. 6, 7, 8, 12.) In support of the inquest,
Plaintiffs’ counsel submitted a signed affidavit from each Plaintiff, except for two, attesting
to their hours and pay. (See Dkt. 44, 45.) The two exceptions are Jose J. Rojas and
Jose Emilio Rojas Bernal, a father and son. According to Plaintiffs’ counsel those two
plaintiffs stopped communicating with counsel in July 2019. (Dkt. 48 at ¶ 9.) As of the
date of this Report and Recommendation, neither the father nor son have submitted a
signed affidavit. Accordingly, this inquest proceeding will include only ten Plaintiffs: Mateo
Real, Arturo Loyola, Javier Cardona, William Cabeza, Clemente Caguana, Jesus Yupa,
Victor J. Gil, Wilfredo Guillen, German T. Jimenez, and Sergio De La Cruz.
                                               2
     Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 3 of 38



not be entered against them. (Dkt. 33.) A show cause hearing was held on May 24,

2019, but no Defendants (or counsel for Defendants) appeared. Accordingly, on May 28,

2019, Judge Broderick entered default judgment against Defendants SH General

Construction Corp., S.H. General Contracting LLC, SH GC Corp., and Samir Hoti on the

issue of liability. (Dkt. 37.) On the same date, he referred the matter to the undersigned

for an inquest on damages and attorneys’ fees. (Dkt. 38.)

       On May 29, 2019, the undersigned entered a Scheduling Order for Damages

Inquest. (Dkt. 39.) The Scheduling Order required Plaintiffs to submit their supporting

papers for their damages by June 30, 2019 and serve the corporate Defendants with all

such papers through the New York Secretary of State and personally serve the individual

Defendant, Samir Hoti. (Id. at 3.) Defendants were required to submit any response to

Plaintiffs’ submissions by July 15, 2019. (Id. at 2.)

       Plaintiffs filed their application in support of their damage calculation on June 28,

2019. (Dkt. 44.) The Clerk’s Office, as well as this Court, noticed deficiencies in the form

of their filings, and directed that Plaintiffs refile their submissions. (Dkt. 45.) They did so

on August 23, 2019. Those revised filings, which the Court will use as the basis for this

inquest, along with affidavits of the individual Plaintiffs submitted with the June 28, 2019

filing, include the Affidavit of Jiajing Fan in Support of Plaintiffs’ Application for Damages

(“Fan. Aff.”) (Dkt. 48), including Exhibits 1-10 as well as Plaintiffs’ Proposed Findings of

Fact (“FF”) (Dkt. 48-11) and Plaintiffs’ Proposed Conclusions of Law (Dkt. 48-12).

Plaintiffs also filed a Statement of Damages with Exhibits 1-3. (Dkt. 49.) The Statement




                                              3
     Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 4 of 38



of Damages indicates that Plaintiffs are entitled to judgment in the total amount of

$344,668.2 Defendants have not filed a response to Plaintiffs’ submissions.

       The Court finds the submissions more than adequate to determine damages and

therefore did not hold a separate hearing.3

                                  Factual Background

       Because liability has already been adjudicated, the Court will only briefly recount

the factual background of the matter.4

       Plaintiffs worked for Defendants in a variety of construction positions including

carpenters, painters, plasterers, and general laborers from approximately August 2016

through November 2018. (FF ¶ 1; Complaint ¶¶ 54, 62, 70, 78, 86, 94, 102.) The three

corporate Defendants operate several general contracting companies that provide




2 This sum is comprised of: $104,203 (principal amount sued for), $104,203 (liquidated
damages), $100,000 (statutory damages), $15,630 (attorneys’ fees), $400 (Clerk’s fee),
$484 (process server’s fee), and interest at a statutory rate of 9% from January 1, 2017
through March 15, 2019. (Dkt. 49.) For reasons the Court will explain later in this Report
and Recommendation, Plaintiffs’ August 23, 2019 submissions included certain
inaccuracies and contradictions that result in a reduction in the amount of unpaid overtime
wages and liquidated damages to which they are entitled.
3
 To assess whether the plaintiff has articulated a sufficient basis for damages, a court
has the discretion (but is not required) to hold a hearing to determine the amount of
damages that should be awarded on a default. See Fed. R. Civ. P. 55(b)(2); Fustok v.
ContiCommodity Services., Inc., 873 F.2d 38, 40 (2d Cir. 1989).
4 The factual background is drawn from Plaintiffs’ Proposed Findings of Fact, which in
turn cite to paragraphs in the Complaint (Dkt. 48-11), as well as from the affidavits of the
three Plaintiffs who joined after filing consents to sue subsequent to the Complaint. As
the Court will address below, where, as here, a defendant has defaulted on liability, all
the facts alleged in the complaint must be accepted as true except those relating to the
amount of damages. Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009). The asserted
facts as to damages are supported by the affidavits submitted from each of the individual
Plaintiffs and which are cited in the Proposed Findings of Facts. (See Dkt. 44 at Ex. 1-12
and Dkt. 48 at Ex. 1-12.)
                                              4
     Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 5 of 38



commercial and residential construction services throughout New York State, and operate

as a single integrated enterprise. (FF ¶¶ 2-3; Complaint ¶¶ 15, 40.) The individual

Defendant, Samir Hoti, is the principal, owner and manager of each of the three corporate

Defendants and exercised control over the terms and conditions of Plaintiffs’

employment. (FF ¶ 4; Complaint ¶ 41.)          Plaintiffs’ submissions in support of their

damages claim describe the work hours and payment of each of the ten Plaintiffs as

follows:

   1. Mateo Real (“Plaintiff Real”) was employed as a carpenter by Defendants from

       approximately July 2018 to September 1, 2018. During this time, Plaintiff Real

       worked six days per week, with Sundays off, from 7:00 a.m. to 3:30 p.m. with a 30-

       minute break daily and worked approximately 51 hours per week.            (FF ¶ 5;

       Complaint ¶ 56.) Throughout Plaintiff Real’s employment with Defendants, he was

       paid $160 per day by check, regardless of how many hours he worked. Plaintiff

       Real is owed approximately $1,500.00 of earned wages. The checks Defendants

       provided Plaintiff Real as compensation were returned without funds. (FF ¶ 6;

       Complaint ¶ 56.)

   2. Arturo Loyola (“Plaintiff Loyola”) was employed as a plaster and paint laborer by

       Defendants from approximately June 2018 to September 1, 2018. During this time,

       Plaintiff Loyola worked five days per week, with every other Saturday and Sundays

       off, from 7:00 a.m. to 4:00 p.m. with a 30-minute break daily and worked

       approximately 42.5 hours per week and 51 hours per week when working on a

       Saturday.” (FF ¶ 7; Complaint ¶ 63) Throughout Plaintiff Loyola’s employment with

       Defendants, he was paid $160 per day regardless of how many hours he worked.



                                           5
 Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 6 of 38



   (FF ¶ 8; Complaint ¶ 64.) Defendants paid Plaintiff Loyola by check, but the checks

   were often returned without funds.       Defendants currently owe Plaintiff Loyola

   approximately $2,000 of earned wages that resulted from bounced checks

   provided by Defendants. (FF ¶ 9; Complaint ¶ 66.)

3. Javier Cardona (“Plaintiff Cardona”) was employed as a foreman by Defendants

   from approximately August 2016 to September 1, 2018. During this time, Plaintiff

   Cardona worked six days per week, with Sundays usually off, from 7:00 a.m. to

   4:00 p.m. with a 30-minute break daily and worked approximately 51 hours per

   week and 59.5 hours per week when working on Sunday. (FF ¶ 10; Complaint ¶

   71) Throughout Plaintiff Cardona’s employment with Defendants, he was paid

   $220 per day regardless of how many hours he worked. (FF ¶ 11; Complaint ¶ 72)

   Defendants paid Plaintiff Cabeza by check, but the checks were often returned

   without funds.   Plaintiff Cardona is owed approximately $5,280.00 of earned

   wages. The checks Defendants provided Plaintiff as compensation were returned

   without funds.” (FF ¶ 12; Complaint ¶ 74.)

4. William Cabeza (“Plaintiff Cabeza”) was employed as a construction laborer by

   Defendants from approximately October 2017 to September 1, 2018. During this

   time, Plaintiff Cabeza worked five days per week, with an occasional Saturdays

   and Sundays off, from 7:00 a.m. to 4:00 p.m. with a 30-minute break daily and

   worked approximately 42 hours per week, 51 hours per week when working on

   Saturday. (FF ¶ 13; Complaint ¶ 79.) Throughout Plaintiff Cabeza’s employment

   with Defendants, he was paid $220 per day regardless of how many hours he

   worked. (FF ¶ 14; Complaint ¶ 80.) Plaintiff Cabeza is owed approximately



                                        6
 Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 7 of 38



   $4,200.00 of earned wages. The checks Defendants provided Plaintiff Cabeza as

   compensation were returned without funds. (FF ¶ 15; Complaint ¶ 82.)

5. Clemente Caguana (“Plaintiff Caguana”) was employed as a painter and plaster

   laborer by Defendants from approximately May 2018 to September 1, 2018.

   During this time, Plaintiff Caguana worked five days per week, with Saturday and

   Sunday off, from 7:00 a.m. to 4:00 p.m. with a 30-minute break daily and worked

   approximately 42.5 hours per week. When projects needed expedited finishing,

   Plaintiff Caguana worked from around 7:00 a.m. until about 6:00 p.m. and worked

   52.5 hours per week when working 7:00 a.m. to 6:00 p.m. (FF ¶ 16; Complaint ¶

   87) Throughout Plaintiff Caguana’s employment with Defendants, he was paid

   $180 per day for the first two months and then raised to $190 per day, regardless

   how many hours he worked. (FF ¶ 17; Complaint ¶ 88) Defendants paid Plaintiff

   Caguana by check, but the checks were often returned without funds. Defendants

   currently owe Plaintiff Caguana approximately $6,000.00 of earned wages that

   resulted from bounced checks provided by Defendants. (FF ¶ 18; Complaint ¶ 90.)

6. Jesus Yupa (“Plaintiff Yupa”) was employed as a painter and plaster laborer by

   Defendants from approximately February 2018 to July 1, 2018. During this time,

   he worked five days per week, including one Saturday per month with Sundays off,

   from 7:00 a.m. to 3:30 p.m. with a 30-minute break daily and worked approximately

   40 hours per week, and 48 hours per week when working on Saturday. (FF ¶ 19;

   Complaint ¶¶ 94, 95.) Throughout Plaintiff Yupa’s employment with Defendants,

   he was paid $180 per day regardless of how many hours he worked. (FF ¶ 20;

   Complaint ¶ 96.) Defendants paid Plaintiff Yupa by check, but the checks were



                                       7
 Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 8 of 38



   often returned without funds.        Defendants currently owe Plaintiff Yupa

   approximately $3,600.00 of earned wages that resulted from bounced checks

   provided by Defendants. (FF ¶ 21; Complaint ¶ 98.)

7. Victor J. Gil (“Plaintiff Gil”) was employed as a painter and plaster laborer by

   Defendants from approximately March 2018 to August 1, 2018. During this time,

   he worked six days per week, with Sundays usually off, from 7:00 a.m. to 4:00 p.m.

   with a 30-minute break daily and worked approximately 51 hours per week and

   59.5 hours per week when working on Sunday. (FF ¶ 22; Complaint ¶ 103)

   Throughout Plaintiff Gil’s employment with Defendants, he was paid $180 per day

   regardless of how many hours he worked. (FF ¶ 23; Complaint ¶ 104.) Defendants

   paid Plaintiff Gil by check, but the checks were often returned without funds.

   Defendants currently owe Plaintiff Gil approximately $5,500.00 of earned wages

   that resulted from bounced checks provided by Defendants. (FF ¶ 24; Complaint

   ¶ 105.)

8. Wilfredo Guillen (“Plaintiff Guillen”) was employed as a general laborer by

   Defendants from approximately September 2016 to November 9, 2018. During

   this time, he worked six days per week, with occasional Sunday, from 7:00 a.m. to

   6:00 p.m. with a 30-minute break daily and worked approximately 57 hours per

   week. (FF ¶ 25; Affidavit of Wilfredo Guillen (“Guillen Aff.”) ¶ 3, attached as Fan

   Aff., Ex. 3.) Throughout Plaintiff Guillen’s employment with Defendants, he was

   paid $135 per day and was steadily raised to $220 per day regardless of how many

   hours he worked. (FF ¶ 26; Fan Aff., Ex. 3 Guillen Aff. ¶ 4-7.) Defendants paid

   Plaintiff Guillen by check, but the checks were often returned without funds.



                                        8
 Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 9 of 38



   Defendants currently owe Plaintiff Guillen approximately $12,000.00 of earned

   wages that resulted from bounced checks provided by Defendants. (FF ¶ 27;

   Guillen Aff. ¶12.)

9. German T. Jimenez (“Plaintiff Jimenez”) was employed as a carpenter by

   Defendants from approximately January 2018 to September 1, 2018. During that

   time, Plaintiff Jimenez worked six days per week, with Sundays off, from 7:00 a.m.

   to 3:00 p.m. with a 30-minute break daily and worked approximately 55 hours per

   week. (FF ¶ 28; Affidavit of German T. Jimenez (“Jiminez Aff.”) ¶ 3, attached as

   Fan Aff., Ex. 4.) Throughout Plaintiff Jimenez’s employment with Defendants, he

   was paid $250 per day regardless of how many hours he worked. (FF ¶ 29;

   Jimenez Aff. ¶ 4.)   Defendants paid Plaintiff Jimenez by check, but the checks

   were often returned without funds. Defendants currently owe Plaintiff Jimenez

   approximately $5,884.00 of earned wages that resulted from bounced checks

   provided by Defendants. (FF ¶ 30; Jimenez Aff. ¶10.)

10. Sergio De La Cruz (“Plaintiff De La Cruz”) was employed as a plaster laborer by

   Defendants from approximately August 2018 to September 24, 2018. During that

   time, Plaintiff De La Cruz worked seven days per week, with an occasional Sunday

   off, from 7:00 a.m. to 3:30 p.m. with a 30-minute break daily and worked

   approximately 48 hours per week. (FF ¶ 31; Sergio De La Cruz Affidavit (“De La

   Cruz Aff.”) ¶ 3, attached as Fan Aff., Ex. 5.) Throughout Plaintiff De La Cruz’s

   employment, he was paid $200 per day regardless of how many hours he worked.

   (FF ¶ 32; De La Cruz Aff. ¶ 4). Defendants paid Plaintiff De La Cruz by check, but

   the checks were often returned without funds. Defendants currently owe Plaintiff



                                       9
    Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 10 of 38



       De La Cruz approximately $2,600.00 of earned wages that resulted from bounced

       checks provided by Defendants. (FF ¶ 33; De La Cruz Aff. ¶10.)

       Plaintiffs maintain that, as demonstrated by the foregoing pay and hours,

Defendants did not pay Plaintiffs minimum wage and did not pay for overtime.

Additionally, Defendants failed to provide Plaintiffs with written notices and written

statements containing their rate of pay and other disclosures as required by the NYLL.

(FF ¶ 36; Complaint ¶¶ 53, 60, 61, 64, 68, 72, 76, 77, 80, 84, 85, 88, 92, 93, 96, 100, 101,

104, 109, 109; Guillen Aff. ¶¶ 8,10; Jimenez Aff. ¶¶ 5,8; De La Cruz Aff. ¶¶ 5,8.)

       Plaintiffs further allege that Defendants’ actions were knowing, intentional and

willful. (FF ¶ 37; Complaint ¶¶ 44, 110). Plaintiffs allege that Defendants knew that the

nonpayment of overtime wages and the spread-of-hours premium would economically

injure Plaintiffs in violation of federal and state law. (FF ¶ 38; Complaint ¶ 111). While

employed by Defendants, Plaintiffs were not exempt under federal and state laws

requiring employers to pay employees overtime. (FF ¶ 39; Complaint ¶ 112). Defendants

knowingly and willfully operated their business with a policy of not paying Plaintiffs and

other similarly situated employees either the FLSA overtime rate (of time and one-half),

or the New York State overtime rate (of time and one-half), in violation of the FLSA and

NYLL and the supporting federal and New York State Department of Labor Regulations.

(FF ¶ 40; Complaint ¶ 117).




                                            10
     Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 11 of 38



                                            Analysis

       In the following sections, the Court discusses the relevant legal principles and

damages elements. In Section J, the Court calculates the damages owed to each of the

ten Plaintiffs.

A.     Default Judgment

       When a defendant defaults, all the facts alleged in the complaint, except those

relating to the amount of damages, must be accepted as true. Finkel v. Romanowicz,

577 F.3d 79, 84 (2d Cir. 2009) (trial court is required to “accept all of [the plaintiff’s] factual

allegations as true and draw all reasonable inferences in its favor.”); Keystone Global LLC

v. Auto Essentials, Inc., No. 12 Civ. 9077, 2015 WL 224359, at *3 (S.D.N.Y. Jan. 16,

2015) (same).      The court may also rely on factual allegations pertaining to liability

contained in affidavits and declarations submitted by the plaintiffs. See, e.g., Tamarin v.

Adam Caterers, Inc., 13 F.3d 51, 54 (2d Cir. 1993); Fustok v. ContiCommodity Services,

Inc., 873 F.2d 38, 40 (2d Cir. 1989). Nonetheless, a court “must still satisfy itself that the

plaintiff has established a sound legal basis upon which liability may be imposed.” Shld,

LLC v. Hall, No. 15 Civ. 6225, 2017 WL 1428864, at *3 (S.D.N.Y. April 20, 2017); Finkel,

577 F.3d at 84.

       Once liability has been established, a plaintiff must provide evidence establishing

the amount of damages with reasonable certainty. Lenard v. Design Studio, 889 F. Supp.

2d 518, 527 (S.D.N.Y. 2012) (in an inquest following a default, “a plaintiff must . . .

substantiate a claim with evidence to prove the extent of damages”). Where, as here, the

employer has defaulted, a court should presume the employee’s recollection of hours to

be correct. See, e.g., Tho Dinh Tran v. Alphonse Hotel Corp., 281 F.3d 23, 31 (2d Cir.



                                                11
     Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 12 of 38



2002) (The “employee has carried out his burden if he proves that he has in fact

performed work for which he was improperly compensated and if he produces sufficient

evidence to show the amount and extent of that work as a matter of just and reasonable

inference.”) (quoting Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687 (1940),

overruled on other grounds by Slayton v. American Express Co., 460 F.3d 215, 226 (2d

Cir. 2006); Cao v. Chandara Corp., No. 00 Civ. 8057, 2001 WL 34366628, at *5 (S.D.N.Y.

July 25, 2001) (plaintiff's recollection and estimate of hours worked were presumed to be

correct where defendant employer defaulted).

B.    Prerequisites for Coverage Under FLSA and NYLL

      Under the FLSA, covered non-exempt workers engaged in commerce or in the

production of goods for commerce, or who are employed by an enterprise engaged in

commerce or in the production of goods for commerce, are entitled to a federal minimum

wage of not less than $7.25 per hour. See 29 U.S.C. § 206(a)(1)(C). “Whether an

individual qualifies as an employer is substantially similar under the FLSA and NYLL, and

courts commonly apply FLSA case law in deciding cases under both statutes.” Yu Ling

Shen v. Xue Mei Chen, No. 17 Civ. 1556, 2018 WL 2122819, at *3 (S.D.N.Y. May 8, 2018)

      The FLSA defines “commerce” to mean “trade, commerce, transportation,

transmission, or communication among the several States or between any State and any

place outside thereof.” 29 U.S.C. § 203(b). It provides that an “employee shall be

deemed to have engaged in the production of goods if such employee was employed in

producing, manufacturing, mining, handling, transporting, or in any other manner working

on such goods, or in any closely related process or occupation directly essential to the

production thereof, in any State.” 29 U.S.C. § 203(j).



                                           12
     Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 13 of 38



        An entity constitutes an enterprise where “the related activities performed (either

through unified operation or common control) by any person or persons [are] for a

common business purpose.” 29 U.S.C. § 203(r); see also Herman v. RSR Security

Services Ltd., 172 F.3d 132, 139 (2d Cir. 1999) (“[T]he overarching concern is whether

the alleged employer possessed the power to control the workers in question with an eye

to the ‘economic reality’ presented by the facts of each case.”) (internal citation omitted));

Sethi v. Narod, 974 F. Supp. 2d 162, 188 (E.D.N.Y. 2013) (“District courts in this Circuit

‘have interpreted the definition of “employer” under the [NYLL] coextensively with the

definition used by the FLSA.’” (quoting Spicer v. Pier Sixty LLC, 269 F.R.D. 321, 335 n.13

(S.D.N.Y. 2010)). An enterprise is “engaged in commerce or in the production of goods

for commerce” if, 1) it “has employees engaged in commerce or in the production of goods

for commerce” or “has employees handling, selling, or otherwise working on goods or

materials that have been moved in or produced for commerce by any person;” and (2) its

“annual gross volume of sales made or business done is not less than $500,000

(exclusive of excise taxes at the retail level that are separately stated).” 29 U.S.C. §

203(s)(l)(A)(i)-(ii).

        The FLSA and NYLL generally require employers to pay certain minimum wages

as well as a premium overtime rate to employees who work more than 40 hours in a

workweek.5 29 U.S.C. § 207(a)(1); NYLL § 160; 12 N.Y. C.R.R. § 142-2.2. Specifically,

employers must pay employees at least one-and-one-half times their regular rate of pay

for each hour worked in excess of 40 in a week. 29 U.S.C. § 207(a)(1); 12 N.Y. C.R.R. §



5 The FLSA enumerates certain categories of employees who are “exempt” from the
overtime and minimum wage requirements. 29 U.S.C. § 213. Because none of those
exemptions apply here, the Court will not discuss them.
                                             13
     Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 14 of 38



142-2.2. An employer who fails to pay in accordance with the FLSA is “liable to the

employee in the amount of their unpaid minimum wages, or their unpaid overtime

compensation and in an additional equal amount as liquidated damages.” 29 U.S.C. §

216(b); see also Jacobs v. New York Foundling Hospital, 577 F.3d 93, 96 (2d Cir.2009)

(per curiam).

       Here, taking the allegations in the Complaint as true, Defendants fall within the

scope of the FLSA. The Complaint alleges that Defendants engaged in interstate

commerce and had annual gross business above $500,000. (See generally Complaint

¶¶ 15-43.) It further alleges that Defendants had control over employment practices at

the restaurant. (Id.) Defendants are therefore an “enterprise engaged in commerce”

under the FLSA and qualify as an “employer” under both the FLSA and the NYLL.

C.     Statute of Limitations

       The statute of limitations is six years for claims under the NYLL, and three years

for claims under the FLSA if a defendant’s acts are willful (and two years if they are not).

29 U.S.C. § 255(a); NYLL § 663(3); Angamarca v. Pita Grill 7 Inc., No. 11 Civ. 7777, 2012

WL 3578781, at *4 (S.D.N.Y. Aug. 2, 2012).

       Here, the Complaint pleaded willfulness, and each Plaintiff has similarly alleged

that Defendants’ violations were willful.     As found above, all Plaintiffs worked for

Defendants between (at the earliest) August 2016 (Complaint ¶ 70) and September 2018.

(Complaint ¶ 54.)    The lawsuit was filed on November 6, 2018. Therefore, Plaintiffs

claims are timely and they may recover under the FLSA and NYLL for all alleged

violations.




                                            14
     Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 15 of 38



D.    Unpaid Minimum Wage

      Plaintiffs are entitled to recover their unpaid wages. State and federal law both

mandate that employees be paid at least a minimum hourly rate. 29 U.S.C. § 206(a)(1);

N.Y. Comp. Codes R. & Regs. tit. 12 (“12 NYCRR”), § 146-1.2. “The federal minimum

wage does not preempt the state minimum wage, . . . and a plaintiff may recover under

whatever statute provides the highest measure of damages.” Wicaksono v. XYZ 48

Corp., No. 10 Civ. 3635, 2022644, at *3 (S.D.N.Y. May 2, 2011), report and

recommendation adopted, 2011 WL 2038973, at *1 (S.D.N.Y. May 24, 2011). All Plaintiffs

allege that they were paid less than the required minimum wage. (See Complaint ¶¶ 57,

66, 74, 82, 90, 98, 106; see also Guillen Aff. ¶12, Jimenez Aff. ¶ 4, De La Cruz Aff. ¶ 4.)

Accordingly, they are eligible for recovery under both the FLSA and NYLL.6

      Although Defendants have defaulted with respect to claims under both statutes,

Plaintiffs are only entitled to damages under one statute. Gamero v. Koodo Sushi Corp.,

272 F. Supp. 3d 481, 498 (S.D.N.Y. 2017) (“[A]n employee ‘may not receive a “double

recovery” of back wages under both the FLSA and they NYLL”) (quoting Hernandez v.

Jrpac Inc., No. 14 Civ. 4176, 2016 WL 3248493, at *31 (S.D.N.Y. June 9, 2016)). The



6 All Plaintiffs allege that they worked hours that make them entitled to an unpaid spread-
of-hours premium. The spread-of-hours provision in the New York regulations requires
an additional hour’s pay at the “basic minimum hourly wage rate” for any day where the
employee works in excess of ten hours. 12 NYCRR § 142-2.4. Before January 1, 2011,
section 142-2.4(a) only required spread-of-hours wages for employees who were paid at
the minimum wage. See Espinosa v. Delgado Travel Agency, Inc., No. 05 Civ. 6917,
2007 WL 656271, at *2 (S.D.N.Y. March 2, 2007). Upon inspection of Plaintiffs’
submissions and affidavits, it does not appear that any of them worked over ten hours in
a given day. (See Complaint ¶¶ 56, 65, 73, 81, 89, 97, 105; see also Guillen Aff. ¶ 11,
Jimenez Aff. ¶ 3, De La Cruz Aff. ¶ 3.) Accordingly, the Court does not find that this type
of NYLL damages applies to Plaintiffs. Indeed, even though it is alleged in the Complaint,
this form of damages is not included on Plaintiffs’ damage calculations, so they appear to
concede this point. (See Dkt. 31-19.)
                                            15
    Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 16 of 38



Court has discretion to award Plaintiffs damages under “the statute providing the greatest

amount of relief.” Id. As New York’s minimum wage was higher than the federal minimum

wage during the relevant period, “Plaintiffs’ damages award under the NYLL necessarily

will subsume their award under the FLSA.” Hernandez, 2016 WL 3248493, at *31.

Therefore, the Court will calculate Plaintiffs’ recovery based on the difference between

the wages Plaintiffs received and the New York State minimum wage in effect at the time.

“Under both the FLSA and NYLL ... there is a presumption that such a weekly salary

covers only the first forty hours” of work per week. Guallpa v. N.Y. Pro Signs Inc., No. 11

Civ. 3133, 2014 WL 2200393 at *3 (S.D.N.Y. May 27, 2014), report and

recommendation adopted, 2014 WL 4105948 (S.D.N.Y. Aug. 18, 2014); see also Pabello

v. Carlton Cleaners, No. 11 Civ. 2267, 2019 WL 4727495, at *3 (S.D.N.Y. Sept. 27, 2019).

The NYLL minimum wage applicable to plaintiffs’ employment was $10.50 between

December 31, 2016; $12.00 per hour after December 31, 2017; and $13.50 per hour after

December 31, 2018. NYLL § 652(1)(a)(ii).7

       To determine whether an employee was compensated above the required

minimum wage, a court “consider[s] the employee's average hourly wage, which is

determined by dividing the total renumeration for employment in any workweek by the




7 Plaintiffs’ submissions do not actually state the applicable minimum wage rate at the
relevant time. The Court takes judicial notice of these rates in the interest of efficiency.
See, e.g., Cruz v. AAA Carting & Rubbish Removal, Inc., 116 F. Supp. 3d 232, 243
(S.D.N.Y. 2015) (taking judicial notice of minimum wage rates); Yuquilema v. Manhattan's
Hero Corp., No. 13 Civ. 461, 2014 WL 4207106, at *13 (S.D.N.Y. Aug. 20, 2014), report
and recommendation adopted, No. 13 Civ. 461, 2014 WL 5039428 (S.D.N.Y. Sept. 30,
2014) (In FLSA action, “[a] court may also rely on its own knowledge” of applicable wage
rates, reasonable attorneys’ fees, and court costs).



                                            16
     Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 17 of 38



total number of hours actually worked in that workweek for which such compensation was

paid.” Williams v. Epic Sec. Corp., 358 F. Supp. 3d 284, 302 (S.D.N.Y. 2019) (citing

Fangrui Huang v. GW of Flushing I, Inc., No. 17 CV 3181, 2019 WL 145528, at *5

(E.D.N.Y. Jan. 9, 2019)).

       All ten Plaintiffs allege that they worked more than 40 hours per week during their

employment with Defendants, but were paid based on a set daily rate regardless of the

number of hours or days that they worked; in all cases, Plaintiffs worked six days per

week during their periods of employment.           Accordingly, these rates fell below the

minimum wage rate. (See Complaint ¶¶ 57, 66, 74, 82, 90, 98, 106; see also Guillen Aff.

¶12, Jimenez Aff. ¶ 4, De La Cruz Aff. ¶ 4.)

       Plaintiffs’ inquest submissions do not break down their payments into an hourly

rate. Rather, they each state the number of hours they recall working over a week, the

time period(s) in which they worked, and the daily rate paid by the Defendants. Put

differently, Plaintiffs do not “show their work” for their inquest damage calculations. They

merely state the total sums that they believe that they are owed in their individual affidavits

and again in their Proposed Findings of Fact. Plaintiffs did submit damage calculation

sheets earlier in this litigation, specifically in their March 30, 2019 submissions in support

of their Motion for an Order to Show Cause. (Affirmation of Lorena P. Duarte, Esq. In

Support of Motion For Order To Show Cause, Ex. 19, Damage Calculations, Dkt. 31-19).

Because that exhibit provides a more fulsome accounting of the Plaintiffs’ damages, and




                                              17
     Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 18 of 38



because the supporting data is all included with Plaintiffs’ later inquest submissions, the

Court will consider the damage calculation sheets as a basis for purposes of this inquest.8

       Plaintiffs are entitled to an award of unpaid minimum wages in accordance with

the individual damage calculations performed by the Court in Section K below.

E.     Overtime Pay

       Plaintiffs allege violations of the FLSA's overtime provision, which states that “no

employer shall employ any of his employees . . . for a workweek longer than forty hours

unless such employee receives compensation for his employment in excess of the hours

above specified at a rate not less than one and one-half times the regular rate at which

he is employed.” 29 U.S.C. § 207(a)(1). See Lahcen v. Kiran Park Newsstand Inc., No.

11 Civ. 5998, 2014 WL 3887222, at *4 (S.D.N.Y. Aug. 7, 2014) (noting requirement to

pay “time-and-a-half for . . . hours worked in excess of 40 each week”); Maldonado v. La

Nueva Rampa, Inc., No. 10 Civ. 8195, 2012 WL 1669341, at *6 (S.D.N.Y. May 14, 2012)

(“If an employee demonstrates that he has worked more than 40 hours per week, he is

entitled to recover the overtime rate for any hours in excess of 40”). The same standard

applies under the NYLL. Nakahata v. N.Y.-Presbyterian Healthcare System, Inc., 723

F.3d 192, 200 (2d Cir.2013) (citing 12 N.Y.C.R.R. § 142–2.2).



8 Plaintiffs’ counsels’ calculation of unpaid overtime hours is less than clear. In different
places within the record, there are inconsistencies in the damages being sought,
particularly between the submissions of former counsel Attorney Duarte in Support of
Plaintiffs Motion for Order to Show Cause, dated March 30, 2019 (Dkt. 31-32) and the
submissions of new counsel Attorney Fan in support of this inquest (Dkt. 48-49.) Even
within the new inquest submissions, the Court finds certain inconsistencies. As just one
example, the Findings of Fact state that Plaintiff Real worked 48 hours per week in one
place, but 51 hours per week in another, while their damage calculation appears to rely
on the lower number. (FF ¶¶ 6, 47.) As discussed below in the section on damage
calculations, the Court has performed its own calculation of hours based upon the ten
Plaintiffs’ affidavits and other submissions.
                                             18
     Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 19 of 38



       Each Plaintiff alleges that they worked more than 40 hours every week during their

periods of employment with Defendants. (Complaint ¶¶ 63, 64, 71, 72, 79, 80, 87, 88,

94, 95, 96, 103, 104; Guillen Aff. ¶ 3-7; Jimenez Aff. ¶ 4-7, De La Cruz Aff. ¶ 3-4.). They

support those allegations by providing their personal recollections of the weekly hours

they worked. Accordingly, each Plaintiff is entitled to be paid at one-and-a-half times their

regular rate of pay for the number of hours they worked in excess of 40 hours. The Court

performs this calculation with respect to each Plaintiff in Section K below.

F.     Liquidated Damages

       Both the FLSA and the NYLL provide for liquidated damages. Beginning with the

FLSA, any employer who violates the minimum wage and overtime provisions of the

FLSA is presumptively liable to the affected employees, in addition to back-pay, for 100%

of the unpaid wages as liquidated damages. 29 U.S.C. § 216(b) (“Any employer who

violates the provisions . . . of this title [relating to minimum wages and overtime

compensation] shall be liable to the employee or employees affected in the amount of

their unpaid minimum wages, or their unpaid overtime compensation . . . and in an

additional equal amount as liquidated damages.”).

       The NYLL also provides for liquidated damages. Garcia v. Giorgio’s Brick Oven &

Wine Bar, No. 11 Civ. 4689, 2012 WL 3339220, at *4 (S.D.N.Y. Aug. 15, 2012) (“Effective

April 9, 2011, Sections 198(1-a) and 663(1) of the NYLL were amended to provide for

liquidated damages equal to one-hundred percent of the amounts underpaid.”). Plaintiffs

may recover liquidated damages for unpaid wages under either the FLSA or NYLL,

whichever provides for a greater recovery. Morales v. Mw Bronx, Inc., No. 15 Civ. 6296,

2016 WL 4084159, at *10 (S.D.N.Y. Aug. 1, 2016). However, they are not entitled to a



                                             19
     Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 20 of 38



double recovery of liquidated damages. Rana v. Islam, 887 F.3d 118, 123 (2d Cir. 2018)

(per curiam) (“We therefore interpret the NYLL and FLSA as not allowing duplicative

liquidated damages for the same course of conduct.”).

      Here, Plaintiffs all seek liquidated damages. (See Complaint ¶¶ 155-157; FF ¶¶

43-45.) Because Plaintiffs have established that Defendants willfully violated the FLSA

and NYLL, they are entitled to liquidated damages. (See Conc. Law at ¶¶ 13-14.) The

amount of liquidated damages is equal to 100% of the amount owed to the Plaintiffs in

unpaid wages as set forth in the Court’s damage calculations in Section K below.

G.    Wage Notices and Wage Statements

      The NYLL requires employers to provide employees, at the time of hiring, with a

wage notice containing basic information such as rate of pay known as a wage notice.

An employee who was not provided a wage notice within ten business days of the first

day of employment can recover damages of $50 for each workday that a violation occurs

or continues to occur, not to exceed $5,000. NYLL § 198(1-b).

      In addition to the wage notice requirement, the NYLL also requires employers to

provide employees with a wage statement with each payment of wages. NYLL § 195(3).

Each wage statement must list, inter alia, the dates of work covered by that payment of

wages, the employer's address and phone number, the applicable rate or rates of pay,

applicable deductions, and any allowances claimed as part of the minimum wage. NYLL

§ 195(3). An employee can recover $250 for each workday that a wage statement

violation occurs or continues to occur, not to exceed $5,000. NYLL § 198(1–d).

      Accordingly, where an employer fails to provide both wage statements and wage

notices, an employee may recover a sum of not more than $10,000. Java v. El Aguila



                                          20
     Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 21 of 38



Bar Restaurant Corp., No. 16 Civ. 6691, 2018 WL 1953186, at *12–13 (S.D.N.Y. April 25,

2018); Pastor v. Alice Cleaners, Inc., No. 16 Civ. 7264, 2017 WL 5625556, at *5 (S.D.N.Y.

Nov. 21, 2017).

       Here, Plaintiffs allege that Defendants failed to provide them with both wage

notices and wage statements. (Complaint ¶¶ 60, 61, 68, 69, 76, 77, 84, 85, 92, 93, 100,

101, 108, 109, 110; FF ¶¶ 46-47.) Plaintiffs seek penalties at the applicable statutory

rate. Accordingly, each of the ten Plaintiffs is entitled to $10,000 in statutory damages as

shown in Section K below.9 (See Conc. Law at ¶ 15).

H.     Attorneys’ Fees

       The FLSA and NYLL provide for an award of reasonable attorneys’ fees and costs

to a prevailing plaintiff in a wage-and-hour action. 29 U.S.C. § 216(b); NYLL § 198.

“Courts ordinarily award a lodestar fee, which is the product of the prevailing market rate

for lawyers in the district and the number of hours a reasonable attorney would spend to

litigate the case effectively.” Tackie v. Keff Enterprises LLC, No. 14 Civ. 2074, 2014 WL

4626229, at *6 (S.D.N.Y. Sept. 16, 2014). An award of attorneys’ fees should be based

on the court’s determination of a “presumptively reasonable fee.” Sandoval v. Materia

Bros. Inc., No. 11 Civ. 4250, 2013 WL 1767748, at *3 (S.D.N.Y. March 5, 2013) (quoting

Arbor Hill Concerned Citizens Neighborhood Association v. County of Albany, 522 F.3d




9 Four of the Plaintiffs – Plaintiff Cardona, Plaintiff Cabeza, Plaintiff Caguana, and Plaintiff
Guillen – worked for Defendants at different junctures in time over the same 2-3 year
period. However, because the statute is clear that damages are a “maximum” of $5,000
for wage notice and wage statement violations, these individuals are not entitled to
multiple recoveries of these statutory penalties each time they began a new work period
with Defendants. NYLL § 198(1-b); NYLL § 195(3).
                                              21
     Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 22 of 38



182, 189 (2d Cir. 2008)). This fee is calculated by multiplying “a reasonable hourly rate

by the reasonable number of hours expended on the case.” Id.

       Determining a reasonable hourly rate involves “a case-specific inquiry into the

prevailing market rates for counsel of similar experience and skill to the fee applicant’s

counsel,” which may include “judicial notice of the rates awarded in prior cases and the

court’s own familiarity with the rates prevailing in the district.” Farbotko v. Clinton County,

433 F.3d 204, 209 (2d Cir. 2005). The hourly rates must be “in line with those [rates]

prevailing in the community for similar services by lawyers of reasonably comparable skill,

experience, and reputation.” Reiter v. MTA New York City Transit Authority, 457 F.3d

224, 232 (2d Cir. 2006) (alteration in original) (quoting Blum v. Stenson, 465 U.S. 886,

895 n.11 (1984)); see also Simmons v. New York City Transit Authority, 575 F.3d 170,

174 (2d Cir. 2009) (same).

       Here, the Southern District of New York is the relevant community.10 The range of

fees for wage and hour cases of this type typically run between $250 and $450, with

different courts endorsing slightly different ranges. See, e.g., Shanfa Li v. Chinatown

Take-Out Inc., No. 16 Civ. 7787 (JCM), 2019 WL 3715086, at *6 (S.D.N.Y. Aug. 7, 2019)

(“Experienced litigators and partners are commonly awarded between $300 and $400 per

hour in FLSA cases within the Southern District of New York”); Bisono v. TDL Restoration,

Inc., No. 17 Civ. 9431, 2019 WL 4733599, at *2 (S.D.N.Y. Sept. 27, 2019) (same); Villar

v. Prana Hospitality, Inc., No. 14 Civ. 8211, 2019 WL 1387412, at *10-11 (S.D.N.Y. Feb.




10In their Conclusions of Law, Plaintiffs cite almost exclusively cases from the U.S. District
Court for the Eastern District of New York for comparisons of proper attorneys’ fees. (See
Conc. Law at ¶ 17-21.) Because the relevant community is the Southern District of New
York, however, the Court relies on cases from that district.
                                              22
     Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 23 of 38



4, 2019), report and recommendation adopted, No. 14 Civ. 8211, 2019 WL 1382803

(S.D.N.Y. March 27, 2019) (approving hourly fees of $350/hour and $450/hour for two

attorneys on FLSA matter).

       After establishing the appropriate hourly rate, a court must determine how much

time was reasonably expended in order to arrive at the presumptively reasonable fee.

“The relevant issue . . .      is not whether hindsight vindicates an attorney’s time

expenditures, but whether, at the time the work was performed, a reasonable attorney

would have engaged in similar time expenditures.” Grant v. Martinez, 973 F.2d 96, 99

(2d Cir. 1992); Mugavero v. Arms Acres, Inc., No. 03 Civ. 5724, 2010 WL 451045, at *6

(S.D.N.Y. Feb. 9, 2010) (same). A court should exclude from the lodestar calculation

“excessive, redundant or otherwise unnecessary hours.” Quaratino v. Tiffany & Co., 166

F.3d 422, 425 (2d Cir. 1999); see also, Luciano v. Olsten Corp., 109 F.3d 111, 116 (2d

Cir. 1997) (“If the district court concludes that any expenditure of time was unreasonable,

it should exclude these hours from the lodestar calculation.”).

       In support of their application for attorneys’ fees, counsel for Plaintiffs provides the

Affirmation of Jiajing Fan, Esq. of Hang & Associates, PLLC. (Dkt. 48.) Attorney Fan

attaches to her Affidavit as Exhibit 10 the fees expended in connection with the matter,

averring that these amounts were “reasonably necessary to secure the results we have

achieved for our clients thus far.”11 (Id. at ¶ 12.) In typical matters, the firm’s principal,

Jian Hang, who has 10 years of employment law experience, charges $350/hour.



11Attorney Fan further notes that the matter was taken on contingency. In this District,
courts will typically approve contingent attorneys’ fees ranging between 30 and 33-and-
1/3%. Hernandez v. Bolu, Inc., No. 17 Civ. 1202, 2019 WL 294797, at *2 (S.D.N.Y. Jan.
23, 2019) (citing Rodriguez-Hernandez v. K Bread & Co., No. 15 Civ. 6848, 2017 WL
2266874, at *5 (S.D.N.Y. May 23, 2017)).
                                             23
     Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 24 of 38



       The billing records submitted, however, identify the only attorney who entered time

as Lorena Duarte, an associate at Han & Associates. (Id. at Ex. 10.) Attorney Duarte

was counsel on this matter until she left Han & Associates in June 2019. (Dkt. 42.) The

invoices reflect that Attorney Duarte worked on this case between October 3, 2018 and

March 29, 2019, billing a total of 52.10 hours at a rate of $300/hour.

       The Court has examined the time entries submitted in connection with the work

performed on this matter and finds them to be fair and reasonable. Attorney Fan’s

submission provides her own professional background but does not provide any similar

information about Attorney Duarte. Nevertheless, the Court finds the $300 hourly rate

eminently reasonable as it falls toward the lower end of the range of fees charged for

work performed on cases of this type. Further, the Court deems the work performed as

reflected in the billing records to be the nature and type that would be expected for a

wage-and-hour action such as this one. Among other tasks, Attorney Duarte spent her

time communicating with her clients, drafting pleadings and affidavits, and performing the

necessary damage calculations. The Court’s review of the time records did not reveal

entries that appeared duplicative or unnecessary. Accordingly, the Court recommends

that Defendants pay attorneys’ fees in the amount of $15,630.00.

I.     Costs and Disbursements

       Awarding costs and disbursements is authorized by the FLSA and the NYLL. 29

U.S.C. § 216(b); NYLL § 198. Such costs should only be awarded, however, when they

are tied to “identifiable, out-of-pocket disbursements.” Jemine v. Dennis, 901 F. Supp.

2d 365, 394 (E.D.N.Y. 2012); Castellanos v. Mid Bronx Community Housing Management

Corp., No. 13 Civ. 3061, 2014 WL 2624759, at *8 (S.D.N.Y. June 10, 2014) (same);



                                            24
     Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 25 of 38



Angamarca v. Pita Grill 7, Inc., No. 11 Civ. 7777, 2012 WL 3578781, at *14 (S.D.N.Y.

Aug. 2, 2012) (approving court filing fee and $600 in service of process fees for default

judgment in FLSA and NYLL case); Smith v. Nagai, No. 10 Civ. 8237, 2012 WL 2421740,

at *6 (S.D.N.Y. May 15, 2012) (noting documented costs “are fully compensable under

the FLSA”), report and recommendation adopted, 2012 WL 2428929 (S.D.N.Y. June 27,

2012); Kahlil v. Original Old Homestead Rest., Inc., 657 F. Supp. 2d 470, 478

(S.D.N.Y.2009) (“Fee awards include reasonable out-of-pocket expenses incurred by

attorneys and ordinarily charged to their clients.”) (internal quotations omitted); Ming Hui

v. Shorty's Seafood Corp., No. 15 CV 7295, 2017 WL 5054401, at *13 (E.D.N.Y. Sept. 6,

2017), report and recommendation adopted, No. 15 CV 7295, 2017 WL 5125527

(E.D.N.Y. Nov. 2, 2017) (describing court filing fees and service of process fees as

“routinely recoverable” in wage-and-hour cases).

       Plaintiffs’ counsel’s invoices, annexed as Exhibit 9 to counsel’s affirmation, reflect

costs and disbursements in the amount of $400.00 for the Court’s filing fee and $484 for

process server fees. Receipts for those costs and disbursements are included as Exhibit

10 to counsel’s affirmation. (See Conc. Law at ¶ 17; Fan Aff., Ex. 9 and 10.) The Court

finds these costs to be fair and reasonable, and accordingly recommends an award of

costs and disbursements in the total amount of $884.00.

J.     Pre-Judgment Interest

       Under the FLSA, awards of federal liquidated damages serve as a form of

compensatory pre-judgment interest. See, e.g., Cesario v. BNI Construction, Inc., No. 07

Civ. 8545, 2008 WL 5210209, at *6 (S.D.N.Y. Dec. 15, 2008), report and recommendation

adopted, No. 07 Civ. 8545, 2009 WL 424136 (S.D.N.Y. Feb. 19, 2009) (calculating



                                             25
    Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 26 of 38



prejudgment interest on default judgment on FLSA overtime wages); Galeana v.

Lemongrass on Broadway Corp., 120 F. Supp. 3d 306, 321 (S.D.N.Y. 2014). See also

Yu G. Ke v. Saigon Grill, Inc., 595 F. Supp. 2d 240, 262 (S.D.N.Y. 2008). For that reason,

a plaintiff who    receives FLSA liquidated damages may not also receive pre-

judgment interest. Brock v. Superior Care, Inc., 840 F.2d 1054, 1064 (2d Cir.1988).

      In contrast, liquidated damages under the NYLL are considered punitive in nature,

thus enabling a plaintiff to recover both liquidated damages and pre-judgment

interest. Yu G. Ke, 595 F. Supp. 2d at 262 (quoting Reilly v. NatWest Markets Group,

Inc., 181 F.3d 253, 265 (2d Cir.1999)). See also Ting Yao Lin v. Hayashi Ya II, Inc., No.

08 Civ. 6071, 2009 WL 289653, at *7 (S.D.N.Y. Jan. 30, 2009), report and

recommendation adopted sub nom, Yao Lin v. Hayashi Ya II, Inc., No. 08 Civ. 6071, 2009

WL 513371 (S.D.N.Y. Feb. 27, 2009) (“The Second Circuit has held that where a plaintiff

is awarded liquidated damages under New York Labor Law, pre-judgment interest . . . is

appropriate.”). Accordingly, Plaintiffs here are eligible to recover pre-judgment interest

on their state law claims, the rate for which is nine percent per annum as provided by N.Y.

C.P.L.R. § 5001. See, e.g., Gurung v. Malhotra, 851 F. Supp. 2d 583, 594 (S.D.N.Y.

2012) (applying pre-judgment rate to NYLL claims); Santillan v. Henao, 822 F. Supp. 2d

284, 298 (E.D.N.Y. 2011) (same).

      Accordingly, the Clerk should enter judgment at a rate of 9% on the total damages

of $332,909.04 from November 6, 2018 (the date the action was filed) through the date

of entry of judgment. (See FF ¶ 48; Fan Aff., Ex. 9 and 10.)




                                            26
      Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 27 of 38



K.      Plaintiffs’ Damages

        Plaintiffs are entitled to recover their unpaid wages, liquidated damages, damages

for violations of wage notice requirements, attorneys’ fees, costs, and pre-judgment

interest. Based on Plaintiffs’ submissions and the applicable legal principles, the Court

calculates the damages owed as follows:

     1. Plaintiff Real (worked over one time period)

 Work Dates            7/1/2018 – 9/1/2018 (8 weeks)
 (Weeks)
 Hours Worked          51
 Overtime Hours        51 – 40 = 11
 Worked
 Weekly Salary         $960.00 = $160 x 6
 Actually Paid
 Hourly Rate           $18.83 = $960/51
 Overtime Rate         $28.25 = $18.83 x 1.5
 Unpaid Overtime       ($18.83 x 40 + $28.25 x 11 – $960) x 8 = $831.60
 Check Amount          $1,500.00
 Bounced
 Total Wage Claim      $831.60 + $1,500.00 = $2,331.60
 Liquidated            $2,331.60 x 100%
 Damages
 Total Wage Claim      $4,663.20
 with Liquidated
 Damages
 Wage Notice           $5,000.00
 Violation
 Wage Statement        $5,000.00
 Violation
 TOTAL                 $4,663.20 + $5,000.00 + $5,000.00 = $14,663.20


     2. Plaintiff Loyola (worked over one time period)

 Work Dates            6/1/2018 – 9/1/2018 (12 weeks)
 (Weeks)
 Hours Worked          46 (Average between 42.5 and 51 hours)
 Overtime Hours        46 – 40 = 6
 Worked
 Weekly Salary         $960.00 = $160 x 6
 Actually Paid

                                            27
      Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 28 of 38



 Hourly Rate          $20.87 = $960/46
 Overtime Rate        $31.31 = $20.87 x 1.5
 Unpaid Overtime      ($20.87 x 40 + $31.31 x 6 – $960) x 12 = $751.92
 Check Amount         $2,000.00
 Bounced
 Total Wage Claim     $751.92 + $2,000 = $2,751.92
 Liquidated           $2,751.92 x 100%
 Damages
 Total Wage Claim     $5,503.84
 with Liquidated
 Damages
 Wage Notice          $5,000.00
 Violation
 Wage Statement       $5,000.00
 Violation
 TOTAL                $5,503.84 + $5,000.00 + $5,000.00 = $15,503.84


     3. Plaintiff Cardona (worked over three time periods)12

 Work Dates           1/1/2018 – 9/1/2018 (34 weeks)
 (Weeks)
 Hours Worked         55 (Average between 51 and 59.5 hours)
 Overtime Hours       55 – 40 = 34
 Worked
 Weekly Salary        $1,320.00 = $220 x 6
 Actually Paid
 Hourly Rate          $24.00 = $1,320/55
 Overtime Rate        $36.00 = $24.00 x 1.5
 Unpaid Overtime      ($24.00 x 40 + $36.00 x 15 – $1,320) x 34 = $6,120.00
 Check Amount         $5,280.00
 Bounced
 Total Wage Claim     $6,120.00 + $5,280.00 = $11,400.00
 Liquidated           $11,400.00 x 100%
 Damages
 Total Wage Claim     $22,800.00
 with Liquidated
 Damages
 Wage Notice          $5,000.00
 Violation


12Because the rate of pay was different within each of the work periods for Plaintiffs
Cardona, Caguana, and Guillen, the Court calculates each period separately, and then
sums the totals.


                                         28
     Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 29 of 38



 Wage Statement        $5,000.00
 Violation
 TOTAL (Period 1)      $22,800.00 + $5,000.00 + $5,000.00 = $32,800.00


 Work Dates            1/1/2017 – 1/31/2017 (4 weeks)13
 (Weeks)
 Hours Worked          55
 Overtime Hours        55 – 40 = 15
 Worked
 Weekly Salary         $1,320.00 = $220 x 6
 Actually Paid
 Hourly Rate           $24.00 = $1,132/55
 Overtime Rate         $36.00 = $24.00 x 1.5
 Unpaid Overtime       Unpaid Overtime = (24.00 x 40 + $36.00 x 15 - $1,320) x 52 =
                       $720.00
 Liquidated            $720.00 x 100%
 Damages
 Total Wage Claim      $1,440.00
 with Liquidated
 Damages
 TOTAL (Period 2)      $1,440.00


 Work Dates            8/1/2016 – 12/31/2016 (22 weeks)
 (Weeks)
 Hours Worked          55
 Overtime Hours        55 – 40 = 15
 Worked
 Weekly Salary         $1,320.00 = $220 x 6
 Actually Paid
 Hourly Rate           $24.00 = $1320.00/55
 Overtime Rate         $36.00 = $24.00 x 1.5
 Unpaid Overtime       ($24.00 x 40 + $36.00 x 15 – $1,320) x 22 = $3,960.00
 Liquidated            $3,960.00 x 100%
 Damages
 Total Wage Claim      $7,920.00
 with Liquidated
 Damages
 TOTAL (Period 3)      $7,920.00


13  Plaintiffs’ submissions incorrectly state that Plaintiff Cardona’s second work period
lasted for 52 weeks; the second period identified by Cardona in his affidavit is for only the
first 4 weeks in January 2017. (Dkt. 31-19 at 5.) Accordingly, his Unpaid Overtime Wage
Claim is significantly lower than Plaintiffs’ calculations would suggest.
                                             29
    Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 30 of 38



Cardona Total of Three Periods: $32,800.00 + $1,440.00 + $7,920.00 = $42,160.00

   4. Plaintiff Cabeza (worked over two time periods)

 Work Dates          1/1/2018 – 9/1/2018 (35 weeks)
 (Weeks)
 Hours Worked        60 (Average between 42 and 72 hours)
 Overtime Hours      60 – 40 = 20
 Worked
 Weekly Salary       $1,200.00 = $200 x 6
 Actually Paid
 Hourly Rate         $20.00 = $1,200/60
 Overtime Rate       $30.00 = $20.00 x 1.5
 Unpaid Overtime     ($20.00 x 40 + $30.00 x 20 – $1,200) x35 = $7,000.00
 Check Amount        $5,200.00
 Bounced
 Total Wage Claim    $7,000.00 + $5,200.00 = $12,200.00
 Liquidated          $12,200.00 x 100%
 Damages
 Total Wage Claim    $24,400.00
 with Liquidated
 Damages
 Wage Notice         $5,000.00
 Violation
 Wage Statement      $5,000.00
 Violation
 TOTAL (Period 1)    $24,400.00 + $5,000.00 + $5,000.00 = $34,400.00


 Work Dates          10/1/2017 – 12/31/2017 (13 weeks)
 (Weeks)
 Hours Worked        60 (Average between 42 and 72 hours)
 Overtime Hours      60 – 40 = 20
 Worked
 Weekly Salary       $1,200.00 = $200 x 6
 Actually Paid
 Hourly Rate         $20.00 = $1,200.00/60
 Overtime Rate       $30.00 = $20.00 x 1.5
 Unpaid Overtime     (20.00 x 40 + $30.00 x 15 – $1,200.00) x 13 = $3,900.00
 Liquidated          $3,900.00 x 100%
 Damages
 Total Wage Claim    $7,800.00
 with Liquidated
 Damages
 TOTAL (Period 2)    $7,800.00


                                         30
    Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 31 of 38



Cabeza Total of Two Periods: $34,400.00 + $7,800.00 = $42,200.00

   5. Plaintiff Caguana (worked over two time periods)

Work Dates          7/1/2018 – 9/1/2018 (9 weeks)
(Weeks)
Hours Worked        56 (Average between 42.5 and 52.5)
Overtime Hours      56 – 40 = 16
Worked
Weekly Salary       $950.00 = $190 x 5
Actually Paid
Hourly Rate         $17.00 = $1,320/56
Overtime Rate       $25.50 = $17.00 x 1.5
Unpaid Overtime     ($17.00 x 40 + $25.50 x 16 – $950.00) x 9 = $1,242.00
Check Amount        $6,000.00
Bounced
Total Wage Claim    $1,242.00 + $6,000.00 = $7,242.00.00
Liquidated          $7,242.00.00 x 100%
Damages
Total Wage Claim    $14,484.00
with Liquidated
Damages
Wage Notice         $5,000.00
Violation
Wage Statement      $5,000.00
Violation
TOTAL (Period 1)    $14,484.00 + $5,000.00 + $5,000.00 = $24,484.00


Work Dates          5/1/2018 – 6/30/2018 (9 weeks)
(Weeks)
Hours Worked        56
Overtime Hours      56 – 40 = 16
Worked
Weekly Salary       $900.00 = $180 x 5
Actually Paid
Hourly Rate         $16.00 = $1,320/56
Overtime Rate       $24.00 = $16.00 x 1.5
Unpaid Overtime     ($16.00 x 40 + $24.00 x 16 – $900.00) x 9 = $1,116.00
Liquidated          $1,116.00 x 100%
Damages
Total Wage Claim    $2,323.00
with Liquidated
Damages
TOTAL (Period 2)    $2,323.00


                                         31
    Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 32 of 38



Caguana Total of Two Periods: $24,484.00 + $2,323.00 = $26,807.00

   6. Plaintiff Yupa (worked over one time period)

Work Dates          2/1/2018 – 7/1/2018 (22 weeks)
(Weeks)
Hours Worked        45 (Average between 40 and 48 hours)
Overtime Hours      45 – 40 = 5
Worked
Weekly Salary       $1,080.00 = $180 x 6
Actually Paid
Hourly Rate         $24.00 = $1,320/55
Overtime Rate       $36.00 = $24.00 x 1.5
Unpaid Overtime     ($24.00 x 40 + $36.00 x 5 - $1,080) x 22 = $1,320.00
Check Amount        $3,600.00
Bounced
Total Wage Claim    $1,320.00 + $3,600.00 = $4,920.00
Liquidated          $4,920.00 x 100%
Damages
Total Wage Claim    $9,840.00
with Liquidated
Damages
Wage Notice         $5,000.00
Violation
Wage Statement      $5,000.00
Violation
TOTAL               $9,840.00 + $5,000.00 + $5,000.00 = $19,840.00


   7. Plaintiff Gil (worked over one time period)

Work Dates          3/1/2018 – 8/1/2018 (22 weeks)
(Weeks)
Hours Worked        55 (Average between 51 and 59.5 hours)
Overtime Hours      55 – 40 = 15
Worked
Weekly Salary       $1,500.00 = $250 x 6
Actually Paid
Hourly Rate         $29.00 = $1,500/52
Overtime Rate       $43.50 = $29 x 1.5
Unpaid Overtime     ($29 x 40 + $43.50 x 12 – $1,500) x 35 = $6,370.00
Check Amount        $5,884.00
Bounced
Total Wage Claim    $6,370.00 + $5,884.00 = $12,254.00
Liquidated          $12,254.00 x 100%
Damages
                                        32
      Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 33 of 38



 Total Wage Claim      $24,508.00
 with Liquidated
 Damages
 Wage Notice           $5,000.00
 Violation
 Wage Statement        $5,000.00
 Violation
 TOTAL                 $24,508.00 + $5,000.00 + $5,000.00 = $34,508.00


     8. Plaintiff Guillen (worked over four time periods)14

 Work Dates            8/1/2018 – 11/9/2018 (14 weeks)
 (Weeks)
 Hours Worked          57
 Overtime Hours        57 – 40 = 17
 Worked
 Weekly Salary         $1,320.00 = $220 x 6
 Actually Paid
 Hourly Rate           $23.00 = $1,320/57
 Overtime Rate         $34.50 = $23.00 x 1.5
 Unpaid Overtime       ($23.00 x 40 + $34.50 x 15 – $1,320) x 14 = $1,645.00
 Check Amount          $12,000.00
 Bounced
 Total Wage Claim      $1,645.00 + $12,000.00 = $13,645.00
 Liquidated            $13,645.00 x 100%
 Damages
 Total Wage Claim      $27,290.00
 with Liquidated
 Damages
 Wage Notice           $5,000.00
 Violation
 Wage Statement        $5,000.00
 Violation
 TOTAL (Period 1)      $27,290.00 + $5,000.00 + $5,000.00 = $37,290.00


 Work Dates            1/1/2017 – 7/31/2018 (82 weeks)
 (Weeks)
 Hours Worked          57


14 Plaintiff Guillen worked for Defendants for the longest time of the Plaintiffs and did so
over four time periods. Although the periods are, in part, sequential, his pay rate differed
in each period, and so the Court calculates each period separately before adding the
totals together.
                                            33
   Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 34 of 38



Overtime Hours     57 – 40 = 17
Worked
Weekly Salary      $1,080.00 = $180 x 6
Actually Paid
Hourly Rate        $19.00 = $1,080/57
Overtime Rate      $28.50 = $19.00 x 1.5
Unpaid Overtime    (19.00 x 40 + $28.50 x 17 – $1,080) x 82 = $13,489.00
Liquidated         $13,489 x 100%
Damages
Total Wage Claim   $26,978.00
with Liquidated
Damages
TOTAL (Period 2)   $26,978.00


Work Dates         11/1/2016-12/31/2016 (9 weeks)
(Weeks)
Hours Worked       55
Overtime Hours     55 – 40 = 15
Worked
Weekly Salary      $960.00 = $160 x 6
Actually Paid
Hourly Rate        $18.00 = $1,320.00/55
Overtime Rate      $27.00 = $18.00 x 1.5
Unpaid Overtime    ($18.00 x 40 + $27.00 x 15 – $960) x 9 = $1,485.00
Liquidated         $1,485.00 x 100%
Damages
Total Wage Claim   $2,970.00
with Liquidated
Damages
TOTAL (Period 3)   $2,970.00


Work Dates         9/1/2016 – 10/31/2016 (9 weeks)
(Weeks)
Hours Worked       55
Overtime Hours     55 – 40 = 15
Worked
Weekly Salary      $810.00 = $135 x 6
Actually Paid
Hourly Rate        $15.00 = $810.00/55
Overtime Rate      $22.50 = $18.00 x 1.5
Unpaid Overtime    ($15.00 x 40 + $22.50 x 15 – $810) x 9 = $1,147.50
Liquidated         $1,147.50 x 100%
Damages

                                        34
    Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 35 of 38



Total Wage Claim    $2,295.00
with Liquidated
Damages
TOTAL (Period 4)    $2,295.00

Guillen Total of Four Periods: $37,290.00 + $26,978.00 + $2,970.00 + $2,295.00 =
$69,533.00.


   9. Plaintiff Jimenez (worked over one time period)

Work Dates          1/1/2018 – 9/1/2018 (35 weeks)
(Weeks)
Hours Worked        52
Overtime Hours      52 – 40 = 12
Worked
Weekly Salary       $1,500.00 = $250 x 6
Actually Paid
Hourly Rate         $29.00 = $1,500/52
Overtime Rate       $43.50 = $29 x 1.5
Unpaid Overtime     ($29 x 40 + $43.50 x 12 – $1,500) x 35 = $6,370.00
Check Amount        $5,884.00
Bounced
Total Wage Claim    $6,370.00 + $5,884.00 = $12,254.00
Liquidated          $12,254.00 x 100%
Damages
Total Wage Claim    $24,508.00
with Liquidated
Damages
Wage Notice         $5,000.00
Violation
Wage Statement      $5,000.00
Violation
TOTAL               $24,508.00 + $5,000.00 + $5,000.00 = $34,508.00


   10. Plaintiff De La Cruz (worked over one time period)

Work Dates          8/1/2018 – 9/24/2018 (8 weeks)
(Weeks)
Hours Worked        48
Overtime Hours      48 – 40 = 8
Worked
Weekly Salary       $1,000.00 = $200 x 5
Actually Paid
Hourly Rate         $21.00 = $1,000/48

                                         35
      Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 36 of 38



Overtime Rate       $31.50 = $21.00 x 1.5
Unpaid Overtime     ($21.00 x 40 + $31.50 x 8 – $1,000) x 8 = $736.00
Check Amount        $2,600.00
Bounced
Total Wage Claim    $736.00 + $2,600.00 = $3,336.00
Liquidated          $3,336.00 x 100%
Damages
Total Wage Claim    $6,672.00
with Liquidated
Damages
Wage Notice         $5,000.00
Violation
Wage Statement      $5,000.00
Violation
Total               $6,672.00 + $5,000.00 + $5,000.00 = $16,672.00


Total Damages for Unpaid Overtime Wages, Bounced Checks, Wage Notice
Violations, and Wage Statement Violations:

Plaintiff                                 Damages

Real                                      $14,663.20

Loyola                                    $15,503.84

Cardona                                   $42,160.00

Cabeza                                    $42,200.00

Caguana                                   $26,807.00

Yupa                                      $19,840.00

Gil                                       $34,508.00

Guillen                                   $69,533.00

Jimenez                                   $34,508.00

De La Cruz                                $16,672.00

TOTAL OF DAMAGES                          $316,395.04

ATTORNEY’S FEES                           $15,630.00
COSTS AND DISBURSEMENTS                   $884.00
                                        36
    Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 37 of 38




 TOTAL AWARD (Prior to pre-judgment            $332,909.04
 interest)


                                       Conclusion

         For the foregoing reasons, I recommend awarding Plaintiffs: $316,395.04 in unpaid

overtime wages and statutory damages; $15,630.00 in attorneys’ fees; and $884.00 in

costs and disbursements; for a total sum of $332,909.04. Additionally, I recommend an

award of pre-judgment interest at a rate of 9% calculated from November 6, 2018 through

the date of final judgment in a sum to be calculated by the Clerk of Court. Pursuant to 28

U.S.C. § 636(b)(1) and Rules 72, 6(a), and 6(d) of the Federal Rules of Civil Procedure,

the parties shall have fourteen (14) days to file written objections to this Report and

Recommendation. Such objections shall be filed with the Clerk of the Court, with extra

copies delivered to the Chambers of the Honorable Vernon S. Broderick, U.S.D.J., United

States Courthouse, 40 Foley Square, Room 415, New York, NY 10007 and to the

Chambers of the undersigned, United States Courthouse, 500 Pearl Street, Room 1960,

New York, New York 10007. Failure to file timely objections will preclude appellate

review.

                                          Respectfully submitted,




                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated:         October 25, 2019
               New York, New York




                                            37
    Case 1:18-cv-10253-VSB-RWL Document 50 Filed 10/25/19 Page 38 of 38



Copies transmitted to all counsel of record and mailed to:

      S.H. General Contracting, LLC
      460 East 115th Street, Ste. 3R
      New York, NY 10029


      SH General Construction Corp.
      460 East 115th Street, Ste. 3R
      New York, NY 10029

      SH GC Corp.
      460 East 115th Street, Ste. 3R
      New York, NY 10029

      Samir Hoti
      460 East 115th Street, Ste. 3R
      New York, NY 10029




                                           38
